The following is the opinion of
Holt, District Judge.
A petition for review having been filed herein on behalf of Abram Sebring, the above-named claimant, to reverse tito decision and report to the referee in bankruptcy herein disallowing the claim of said Abram Sebring, and the aforesaid referee having made his report and certified to this court all the evidence and papers in relation thereto, and after hearing Ralph Earl Prime, Jr., Esq., on behalf of the aforesaid claimant in support of said petition and motion, and Albert Tieynaud, Esq., on behalf of the trustee in opposition thereto, and after due consideration of the aforesaid decision and report of the referee, and on motion of Albert Reynand, Iisq., attorney for the aforesaid trustee, it is ordered that the said petition and motion be, and the same hereby are, denied, and the aforesaid decision and report of the referee disallowing the claim of said Abram Sebring are hereby affirmed.
Before EACOMBE, COXE, and NOYES, Circuit Judges.
PER CURIAM. Affirmed on report of referee in bankruptcy.